CULLEN, J. (concurring).
Undoubtedly the plaintiff was entitled to recover the value of the articles which he had loaned the defendant and which had not been promptly returned according to agreement. But he was not satisfied with such a measure of recovery, and insisted upon proving special damages from the fact that the absence of these parts prevented him from making up complete burners which had a high value in the market. It seems to me that it was incumbent on the plaintiff, himself, before he could establish such a measure of damages, to show by the letters patent that the absence of the loaned parts prevented him from finishing the burners. E there was no patent on these particular parts, but only on the burners themselves, I can see no reason why he could not have obtained the parts from any other maker, and why his measure of damages wag not the value of the articles. The judgment should be reversed, and a new trial granted; costs to abide the event.